DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-7, 9-12, and 21-23 stand allowed.  Claims 24-29 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claim 24 is rejected under Section 112(d).
Applicants canceled claim 24, amended claims 25, 26, and 28, and added new claim 30.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(a) rejections: Applicants’ cancellation renders moot the rejection of claim 24.  The Section 112(a) rejection of claim 24 is withdrawn as moot.  Applicants’ amendments to claims 25, 26, and 28 overcome the remaining Section 112(a) rejection.  The Section 112(a) rejections of claims 25-29 are withdrawn.
Section 112(d) rejection: Applicants’ cancellation renders moot the Section 112(d) rejection of claim 24.  Therefore, the Section 112(d) rejection of claim 24 is withdrawn as moot.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-7, 9-12, 21-23, and 25-30 are allowed.
Note: One minor amendment to claim 28 is made due to an informality which was introduced in the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Brian Parke, on Friday, March 18, 2022.
The application has been amended as follows: 
Claims
Claim 28, line 3: Change “first” to “second”.

Reasons for Allowance
Claims 1-7, 9-12, 21-23, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a first one of the top conductive lines is in direct contact with the second MTJ stack and the encapsulation layer”, in combination with the remaining limitations of the claim.
With regard to claims 2-7 and 9-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein the first MTJ stack and the first via are arranged along the first direction and are in direct contact with the first bottom conductive line”, in combination with the remaining limitations of the claim.

With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “wherein the middle conductive line is in direct contact with a top surface of the first MTJ stack and a top end of the encapsulation layer”, in combination with the remaining limitations of the claim.
With regard to claims 26-29: The claims have been found allowable due to their dependency from claim 25 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Victoria K. Hall/Primary Examiner, Art Unit 2897